Citation Nr: 0813484	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-17 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for a right 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1980 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.  

A review of the claims folder indicates that in October 2006, 
the veteran filed a formal claim for a total disability based 
on individual unemployability.  Since this has not been 
adjudicated, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
anxiety, panic attacks, irritability with outbursts of anger, 
sleep disturbance with nightmares, depression, mood swings, 
hypervigilance, and social isolation.  However, suicidal 
ideation, obsessional rituals interfering with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty adapting to stressful 
circumstances have not been shown.

2.  In March 1985, the RO denied service connection for a 
right wrist disability. 

3.  Evidence received since the RO March 1985 decision is not 
new and material and does not raise a reasonable possibility 
of substantiating the claim.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The RO's March 1985 decision that denied service 
connection for a right wrist disability is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).

3.  The evidence received since the RO's March 1985 
determination is not new and material, and the claim for 
service connection for a right wrist disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here with the veteran's initial increased rating 
claim, the claim was one for service connection, and it was 
then granted and an initial disability rating and effective 
date have been assigned, the veteran's service connection 
claim has been more than substantiated - it has been proven.  
Section 5103(a) notice has served its purpose and is no 
longer required.  As section 5103(a) no longer applies to the 
veteran's appeal (e.g., his initial increased rating claim) 
the additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran as been 
provided with various communications (including the May 2004 
notification of the rating decision promulgated the previous 
month, the December 2004 statement of the case (SOC), and 
June 2006 supplemental statement of the case) that contain 
notice of VA's rating criteria, his appellate rights, a 
summary of relevant evidence, citations to applicable law, 
and a discussion of the reasons and bases for the decision 
made by the agency of original jurisdiction).  Thus, the 
Board finds that the applicable due process requirements have 
been met.

With regard to the new and material issue on appeal, the 
Board finds that the requirements of 5103(a) were satisfied 
by a November 2002 letter.  Importantly, that letter 
acknowledged the prior denial of service connection for a 
right wrist disability and notified the veteran that "new 
and material" evidence was necessary to reopen that issue.  
The RO explained to the veteran that the necessary evidence 
must demonstrate that he has a chronic disability related to 
his active military service, as such evidence was not present 
at the time of the prior final decision.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was informed 
of the law and regulations governing the assignment of 
disability ratings and effective dates in a June 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA's duty to notify has been met.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with the claims folder.  In fact, 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded multiple VA examinations.  

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to the new and material 
issue on appeal has been obtained and associated with the 
claims file.  The Board acknowledges that, in a statement 
received by the RO in February 2003, the veteran reported 
receiving pertinent post-service medical care for his claimed 
right wrist condition.  In a June 2006 letter, the RO 
provided him with a release form so that it could obtain 
records of such treatment.  A review of the record indicates 
that the veteran has not returned the release form.  The 
veteran is responsible for providing pertinent evidence in 
his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the Court held that VA's duty to assist is not a one-way 
street and that, if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  A remand to accord the veteran another 
opportunity to provide a release for information concerning 
his post-service right wrist treatment is not necessary. 

The Board acknowledges that the veteran has not been accorded 
a current VA examination pertinent to the new and material 
issue on appeal.  However, as will be discussed in the 
following decision, service medical records are negative for 
complaints of, treatment for, or findings of a right wrist 
disability.  Further, available post-service medical records 
do not include a diagnosis of a right wrist disability.  
Thus, a remand to accord the veteran an opportunity to 
undergo a VA examination that specifically address the 
etiology of his claimed right wrist condition is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to the issues on 
appeal.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 
1 Vet. App. at 54.

III.  Analysis

A.  Initial Increased Rating For PTSD

Historically, the veteran filed a claim for entitlement to 
service connection for PTSD in June 2003.  The RO granted 
service connection in an April 2004 rating decision and 
assigned a 30 percent disability rating, effective from June 
2003.  During the current appeal, the RO awarded an increased 
evaluation of 50 percent, effective from June 2003. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Although not found in the rating schedule, health care 
providers often assign a score on the Global Assessment of 
Functioning (GAF) scale for their patients.  This is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 51 to 60 is reflective of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41 to 50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than the currently assigned 50 percent evaluation 
indicates.

A review of VA treatment records show PTSD symptomatology 
including panic attacks, flashbacks, nightmares, depressive 
moods, and feelings of anger, which were all somewhat 
controlled by medication and individual psychotherapy.  They 
also show the veteran was attending school full time through 
vocational rehabilitation.

At a December 2004 VA PTSD examination, the veteran reported 
continued symptoms of anxiety, panic attacks, depression, 
mood swings, and nightmares 3 to 4 times a week, as well as 
increased feelings of anger, frustration, and social 
isolation.  The examination report reflects continued 
psychotherapy, medication to help with sleep and anxiety, and 
attendance at school full time.  A GAF score range of 55-60 
was assigned, which is generally reflective of "moderate" 
symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).   

Another VA examination was conducted in May 2006.  At that 
time, the veteran complained of daily panic attacks, 
hypervigilance, difficulty concentrating, exaggerated startle 
response, as well as continued irritability with angry 
outbursts, mood swings, social isolation, and sleep 
disturbance with nightmares.  He reported that he was last 
employed in 2002, and that his primary problem in maintaining 
employment was his difficulty in getting along with others.  
The examiner observed an anxious mood, with a congruent 
affect, but well-maintained eye contact.  The examiner stated 
that it appeared the veteran's symptomatology would continue 
to have a significant impact on his employment history, but 
noted that he had just graduated from college with a 
marketing degree and was in the process of looking for work.  
A GAF score of 50 was assigned, which is generally reflective 
of "serious" impairment due to psychological limitations.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

While the veteran clearly exhibits psychiatric symptoms, the 
evidence of record does not show they are of such severity as 
to warrant a disability rating greater than the currently 
assigned 50 percent evaluation.  Importantly, the record 
demonstrates appropriate appearance; alertness; orientation 
times three and four; fair insight and judgment; and no 
harmful ideation or audiovisual hallucinations and delusions.  

Moreover, while the veteran has described irritability and 
social isolation; none of the evidence of record indicates 
that his condition is manifested by suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances.  He remains able to function independently, 
appropriately and effectively. Consequently, the next higher 
rating of 70 percent for the veteran's service-connected PTSD 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The Board acknowledges the May 2006 examiner's opinion that 
the veteran's symptomatology would continue to have a 
significant impact on his employment history.  However, 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  While the veteran 
asserts he has had difficulty maintaining employment (which 
he attributes primarily to his difficulty in getting along 
with others), he has not shown that his service-connected 
PTSD has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Likewise, he has not been 
hospitalized for PTSD.  

Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected PTSD for any 
time during the current appeal.

B.  New And Material Evidence Of A Right Wrist Disability

The veteran was previously denied service connection for 
right wrist disability in March 1985.  Evidence of record at 
the time did not reflect a diagnosis of a right wrist 
disability.  According to the report of a December 1984 VA 
examination, there was no swelling, and X-rays did not reveal 
any bone damage.  Flexion was 80 degrees, extension was 30, 
and grip appeared "okay."  Consequently, the RO denied 
service connection for a right wrist "sprain."  The veteran 
did not appeal this decision to the Board.  Thus, the RO's 
decision is final.  38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103.  In a statement received 
by the RO in September 2002, the veteran requested, in 
pertinent part, that his claim for service connection for a 
right wrist disability be reopened.  Although the veteran has 
submitted new evidence reflecting a complaint of right wrist 
pain, the records do not provide a diagnosis of a current, 
chronic right wrist disability.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the March 1985 RO decision, there was no 
evidence of a right wrist disability.  Additional evidence 
received since that earlier decision, specifically a May 2005 
VA treatment report, reflects a complaint of right wrist 
pain, but does not provide a diagnosis of a current, chronic 
right wrist condition.  

Because the evidence received after the RO's March 1985 
decision shows nothing more than was known at the time of the 
prior decision, it does not raise a reasonable probability of 
substantiating the claim for service connection for this 
disorder.  This additional evidence is, therefore, not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for a right wrist 
disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).


ORDER

An initial increased rating greater than 50 percent for PTSD 
is denied.

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a right wrist 
condition has not been received, the appeal is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


